Exhibit 10.3

BOOT BARN HOLDINGS, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

THIS AGREEMENT is dated as of [_______], between Boot Barn Holdings, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified in the table below (“Participant”).

All capitalized terms not defined in this Agreement shall have the meaning
assigned to them in the Plan.

1.         Grant of Restricted Stock Units.  The Company hereby awards to
Participant, as of the Award Date, an award of restricted stock units
(“Restricted Stock Units”) pursuant to the terms of the 2014 Equity Incentive
Plan (the “Plan”) and this Agreement (the “Award”).  Each Restricted Stock Unit
that vests hereunder shall entitle Participant to receive one share of Stock (a
“Share”) on the applicable Issuance Date following the vesting of that
Restricted Stock Unit.  The number of Restricted Stock Units subject to the
Award, the applicable Vesting Schedule for the  Restricted Stock Units, the
applicable date or dates on which the  Shares underlying the vested Restricted
Stock Units  shall become issuable to Participant and the remaining terms and
conditions governing the Award shall be as set forth in this Agreement.

 

 

 

Participant:

[_____________________________]

Award Date:

[_________]

Number of Restricted Stock Units Subject to Award:

___ Restricted Stock Units

Vesting Schedule:

The Restricted Stock Units shall conditionally vest in a series of [_______]
installments upon Participant’s completion of each year of employment with the
Company and its Affiliates over the [______] period measured from the Award Date
(the “Vesting Schedule”).  However, the Restricted Stock Units may be subject to
accelerated vesting in accordance with Section 3 below.

Notwithstanding anything herein to the contrary, any vesting references in this
Agreement shall be deemed conditional and remain explicitly subject to
Participant not being terminated by the Company for Cause (as defined in Section
3 below) at any time.  If Participant’s employment is terminated by the Company
for Cause, whether before or after the applicable vesting date, the Restricted
Stock Units, whether otherwise conditionally vested or unvested, shall
immediately terminate.

 










 

 

 

 

Issuance Schedule:

The Shares underlying the Restricted Stock Units in which Participant vests in
accordance with the Vesting Schedule above or in Section 3 below, shall be
issued, subject to the Company’s collection of all applicable income and
employment taxes required to be withheld by the Company or any Affiliate (the
“Withholding Taxes”), within 60 days following the applicable vesting date (the
“Issuance Date”).  The applicable Withholding Taxes are to be collected pursuant
to the procedure set forth in Section 6 of this Agreement.  The Restricted Stock
Units shall not be earned until the Issuance Date.

 

2.         Limited Transferability.  Prior to actual receipt of the Shares
issued pursuant to Restricted Stock Units that vest hereunder, Participant may
not transfer any interest in the Award or the underlying Shares.  Any Shares
issuable pursuant to vested Restricted Stock Units hereunder but which otherwise
remain unissued at the time of Participant’s death may be transferred pursuant
to the provisions of Participant’s will or the laws of inheritance.

3.         Termination of Employment.

A.        Termination of Employment.  Except as provided in subsection (B), (C),
(D) or (E) below or as otherwise provided in any applicable employment
agreement, upon Participant’s voluntary or involuntary termination of employment
or other association with the Company and its Affiliates, for any or no reason
whatsoever, and an entity ceasing to be an Affiliate of the Company, in each
case, prior to the applicable vesting date, the Award shall be immediately
cancelled with respect to unvested Restricted Stock Units.  Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled Restricted Stock Units.

B.         Death or Disability.  If Participant incurs a termination of
employment due to death or Disability, the Restricted Stock Units shall, to the
extent not then vested or previously forfeited or cancelled, become fully vested
upon such termination of employment.

C.         Retirement.  If Participant incurs a termination of employment due to
Retirement (as defined below), the Restricted Stock Units shall, to the extent
not then vested or previously forfeited or cancelled, continue to vest (and the
underlying Shares shall continue to be issued)  in accordance with the Vesting
Schedule set forth in Section 1 above, but without the requirement that
Participant remain in employment or other association with the Company and its
Affiliates, subject to Participant’s execution, delivery and non-revocation of a
waiver and release of claims in favor of the Company and its Affiliates in a
form prescribed by the Company which becomes effective on or prior to the
60th day following the termination date (the “Release”). Notwithstanding the
foregoing, continued vesting post-Retirement is expressly subject to and
conditioned upon Participant’s full compliance with any continuing
post-employment obligations under the Confidential and Proprietary Information
Agreement executed by Participant, or any other such confidentiality agreement
that Participant entered into with the Company or an Affiliate.  In the event of
any breach thereof, any further continued vesting shall immediately cease, and
any then unvested Restricted Stock Units shall be deemed immediately cancelled.










 

D.        Change of Control.  If a Change of Control occurs, outstanding
Restricted Stock Units shall become vested and payable, if at all, as described
in this subsection.  Notwithstanding anything to the contrary, the Committee may
take such other actions with respect to the Restricted Stock Units as it deems
appropriate pursuant to the Plan.

(i)         If the Restricted Stock Units are Assumed in accordance with Section
9 of the Plan,  the Restricted Stock Units shall continue to vest (and the
underlying Shares shall continue to be issued)  in accordance with the Vesting
Schedule set forth in Section 1 above and this Section 3 (including, for the
avoidance of doubt, Section 3(B) and Section 3(C),  as applicable),  based on
Participant’s continued employment or service with the Company and its
Affiliates as set forth herein.

(ii)       Notwithstanding subsection (i) above, if the Restricted Stock Units
are Assumed in accordance with Section 9 of the Plan, and Participant’s
employment is terminated by the Company and its Affiliates without Cause [or
Participant terminates employment for Good Reason]1, upon or within 18 months
following the closing of the Change of Control and before the applicable vesting
date, the Restricted Stock Units shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested upon such termination of
employment.

(iii)      If the Restricted Stock Units are not Assumed in accordance with
Section of 9 of the Plan, the Restricted Stock Units shall, to the extent not
then vested or previously forfeited or cancelled, become fully vested upon the
Change of Control.

(iv)       Notwithstanding anything in this Agreement to the contrary, to the
extent that the Restricted Stock Units constitute nonqualified deferred
compensation subject to Section 409A of the Code and the Treasury Regulations
thereunder (“Section 409A”),  if (A) a Change of Control does not constitute a
“change in control event” (including, a Change of Control described in Section
2.7(d) of the Plan) under Section 409A,  or (B) otherwise required by Section
409A, any amounts that are payable pursuant to subsection (iii) above shall be
paid within 60 days following the otherwise applicable vesting date.  For the
avoidance of doubt, upon a Transaction, the Restricted Stock Units shall be
treated in accordance with the terms of this Agreement.

E.         Definitions.

(i)         “Cause” shall mean (a) Participant’s engaging in gross negligence of
Participant’s duties with the Company, or Participant’s fraud or dishonesty in
connection with the performance of duties to the Company and its Affiliates, in
either case which has a materially detrimental effect on the business or
operations of the Company; (b) Participant’s engaging in any willful violation
of any applicable confidential, non-disclosure or securities trading policy or
policies of the Company or an Affiliate; and (c) Participant’s conviction by a
court of competent jurisdiction of any crime (or  upon entering a plea of guilty
or nolo contendere to a charge of any crime) constituting a felony; provided,
however, that if Participant and the Company or relevant Affiliate are parties
to an employment or similar agreement in effect

--------------------------------------------------------------------------------

1       Note to draft: Good Reason shall only be included for Senior Vice
Presidents and above.










 

immediately prior to Participant’s termination which defines cause, “Cause”
shall mean “cause” as defined in said agreement.

(ii)       “Disability” shall mean a determination of disability under the
long-term disability plan of the Company or any Affiliate that is applicable to
Participant.

(iii)      [“Good Reason” shall mean the occurrence of any of the following
events without Participant’s consent: (a) any material diminution in
Participant’s base salary, other than a diminution that was in conjunction with
a salary reduction program for similarly-situated employees of the Company or
its Affiliates; (b) any material and continuing diminution in Participant’s
authority or responsibilities; or (c) changing the geographic location at which
Participant provides services to the Company to a location more than 35 miles
from both the then existing location and Participant’s residence; provided
however, that Participant’s resignation for Good Reason will be effective only
if Participant provides written notice to the Company of any event constituting
Good Reason within 60 days after Participant becomes aware such event, and the
Company does not cure such event within 30 days after receipt of the notice, and
provided further that, Participant terminates Participant’s employment within 90
days of the date of Participant’s written notice.  Notwithstanding the
foregoing, if Participant and the Company or relevant Affiliate are parties to
an employment or similar agreement in effect immediately prior to Participant’s
termination which defines good reason, “Good Reason” shall mean “good reason” as
defined in said agreement.1]

(iv)       “Retirement” shall mean termination of employment other than for
Cause after the earlier of Participant’s attainment of (a) age 60 with 10
consecutive years of service with the Company or its Affiliates or (b) age 65. 2

4.         Stockholder Rights.

A.        Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares underlying the Award
until the Award vests and Participant becomes the record holder of those Shares
upon their actual issuance following the Company’s collection of the applicable
Withholding Taxes.

B.         Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable other than in Shares, be
declared and paid on the Company’s outstanding Shares in one or more calendar
years during which Shares remain subject to this Award (i.e., those Shares are
not otherwise issued and outstanding following vesting of the Restricted Stock
Units for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares that remain subject to this Award had such Shares
been issued and outstanding and entitled to that dividend or distribution. If
such Shares subsequently become issuable following vesting of the

--------------------------------------------------------------------------------

2     Note to draft: For certain individuals, retirement shall mean termination
of employment other than for Cause after the earlier of Participant’s attainment
of (a) age 60 with 5 consecutive years of service with the Company or its
Affiliates or (b) age 65.










 

Restricted Stock Units, in one or more installments hereunder, the phantom
dividend equivalents credited to those Shares in the book account shall vest,
and those vested phantom dividend equivalents shall be distributed to
Participant (in cash or such other form as the Committee may deem appropriate in
its sole discretion) concurrently with the issuance of those Shares to which
they relate. However, each such distribution shall be subject to the Company’s
collection of the Withholding Taxes applicable to that distribution.  In no
event shall any phantom dividend equivalents vest or become distributable unless
the Shares to which they relate become issuable upon vesting of the applicable
Restricted Stock Units  in accordance with the terms of this Agreement.

5.         Adjustment in Shares.  The total number and/or class of securities
issuable pursuant to this Award shall be subject to adjustment in accordance
with the provisions of Section 8 of the Plan.

6.         Issuance of Shares/Collection of Withholding Taxes.

A.        On each applicable Issuance Date, the Company shall issue to or on
behalf of Participant a certificate (which may be in electronic form) for the
applicable number of Shares, subject, however, to the Company’s collection of
the applicable Withholding Taxes.

B.         Until such time as the Company provides Participant with notice to
the contrary, the Company shall collect the applicable Withholding Taxes with
respect to the Shares which become issuable pursuant to Restricted Stock Units
that vest hereunder through an automatic share withholding procedure pursuant to
which the Company shall withhold, at the time of such issuance, a portion of the
Shares with a Market Value (measured as of the applicable Issuance Date) equal
to the amount of those taxes; provided;  however, that the amount of any Shares
so withheld shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income.  In the event payment is to be made in a form other than the
Shares, then the Company shall collect from Participant the applicable
Withholding Taxes pursuant to such procedures as the Company deems appropriate
under the circumstances.

C.         Should any Shares become issuable upon vesting of the Restricted
Stock Units at a time when the Share withholding method is not available, then
the Withholding Taxes shall be collected from Participant pursuant to such
procedures as the Company deems appropriate including, without limitation,
Participant’s delivery of his or her separate check payable to the Company in
the amount of such Withholding Taxes or the use of the proceeds from a next-day
sale of the Shares issued to Participant, provided and only if (i) such a sale
is permissible under the Company’s insider trading policies governing the sale
of Shares; (ii) Participant makes an irrevocable commitment, on or before the
vesting date for those Restricted Stock Units related to such Shares, to effect
such sale of the Shares; and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

D.        The Company shall collect the Withholding Taxes with respect to each
cash distribution of phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes.










 

E.         In no event, shall any fractional Shares be issued.  Accordingly, the
total number of Shares to be issued pursuant to this Award shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.

7.         Compliance with Laws and Regulations.  The issuance of Shares
pursuant to the vesting of the Restricted Stock Units shall be subject to
compliance by the Company and Participant with all applicable requirements of
law relating thereto and with all applicable regulations of any stock exchange
on which the Shares may be listed for trading at the time of such issuance.

8.         Notices.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address indicated below Participant’s signature line on this Agreement.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

9.         Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

10.       Construction.  This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.  This Agreement is
intended to comply with the requirements of Section 409A.  To the extent there
is any ambiguity as to whether any provision of this Agreement would otherwise
contravene one or more applicable requirements or limitations of Section 409A,
such provision shall be interpreted and applied in a manner that complies with
the applicable requirements of Section 409A.  Notwithstanding the other
provisions hereof, (A) any reference to Participant’s termination of employment
shall mean Participant’s “separation from service,” as such term is defined
under Section 409A (“Separation from Service”), (B) each issuance of Shares
under this Agreement shall be treated as a separate payment, (C) if Participant
is a “key employee” under Section 409A and if payment of any amount under this
Agreement is required to be delayed for a period of six months after Separation
from Service pursuant to Section 409A, payment of such amount shall be delayed
as required by Section 409A and shall be paid within 10 days after the end of
the six-month period or Participant’s death, if earlier, and (D) in no event may
Participant, directly or indirectly, designate the calendar year of a payment,
and if the time period for executing the Release spans two calendar years, then
any payment conditioned on executing the Release shall be made in the second
taxable year.  If the Restricted Stock Units become vested other than pursuant
to the Vesting Schedule or in accordance with Section 3 of this Agreement, then
to the extent required by Section 409A, such vesting shall not accelerate the
issuance of the Shares underlying the Restricted Stock Units or any other
payments with respect thereto, and the applicable Shares shall be issued and
such payments shall be made within 60 days following the










 

date on which such Restricted Stock Units would have otherwise vested pursuant
to the Vesting Schedule or in accordance with Section 3 of this Agreement, as
applicable.

11.       Employment at Will.  Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s service at any time for any reason, with or without cause.

 

 








 

IN WITNESS WHEREOF, the parties have entered into this Restricted Stock Unit
Issuance Agreement on the date first set forth above.

 

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

[Signature Page to Restricted Stock Unit Issuance Agreement]



